DETAILED ACTION
Regarding Claims 2, 5-9, 20, 23-27. Cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-4, 10-19, 21-22 and 28-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites the limitation “the first reference direction of said first reference frame formed of unit quaternions is orthogonal to the second reference direction of said second reference frame formed of unit quaternions and applying the second rotation does not change the rotated second reading,” but said limitation is not supported in the original disclosure. 
          The page 8 discloses that the second reference axis is orthogonal to the first reference axis, and the orthogonality of the first reference direction with the second reference direction…”, page 9 in the original disclosure discloses that the rotations are represented by quaternion, and page 10 discloses that the rotation reference frame are represented by quaternion, but the original disclosure does not disclose that the rotation reference frame is the reference first axis and second reference axis, and therefore does not disclose the first reference direction of said first reference frame formed of unit quaternions is orthogonal to the second reference direction of said second reference frame formed of unit quaternions
          Furthermore, on page 8, the original disclosure discloses that the orthogonality of the first reference direction with the second reference plane or direction means that the second applied sub-rotation does not change the rotated first reading, so an analytic solution can be provided. In other words, while the original disclosure discloses that the second rotation does not change the rotated first reading, the claim recites that the second rotation does not change the rotated second reading (which is not logical since the second rotation will change the rotated second reading). 
          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 09/15/2022.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 10-19, 21-22 and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
          The claim recites that the second rotation does not change the rotated second reading, but said limitation is indefinite as the second rotation will change the rotated second reading, since “rotation” implies dynamic situation that will change the reading.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6.       Claims 1, 3-4, 10-19, 21-22 and 28-36 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without being integrated into a practical application and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
          Utilizing the two step process adopted by the Supreme Court (Alice Corp vs CLS Bank Int'l, US Supreme Court, 110 USPQ2d 1976 (2014) and the recent 101 guideline, Federal Register Vol. 84, No., Jan 2019)), subject matter eligibility under the 35 USC 101 is determined as follows. Specifically, the Step 1 requires claim belongs to one of the four statutory categories (process, machine, manufacture, or composition of matter). If so, then next in Step 2A, determination is made as to whether the claim is directed to any judicial recognized exceptions based on two Prong tests, namely the identification of judicial exception and failure of the claim as a whole in integrating the identified judicial exception into practical application. If so, then in Step 2B, the claim is evaluated to see if the additional elements, individually and in combination, provide “inventive concept” that would amount to significantly more than the judicial exception. If the element and combination of elements does not amount to significantly more than the exception itself, then the claims are ineligible under the 35 USC 101.
          Looking at the claims, the claims satisfy the first part of the test 1A, namely the claims are directed to one of the four statutory class, apparatus and method. In Step 2A Prong one, we next identify any judicial exceptions in the claims. In Claims 1 and 19, we recognize that the limitations “convert said first reading to quaternion form and calculate a first rotation and to apply the calculated first rotation to a previous orientation, thus obtaining a first intermediate orientation, convert said second reading to quaternion form and calculating a second rotation, wherein said second rotation represents moving said second reading to a first reference frame comprising a first reference direction, 
applying the calculated second rotation to the intermediate orientation, thus obtaining an second intermediate orientation, convert said third reading to quaternion form and calculate a third rotation, wherein the third rotation represents moving said third reading to a second reference frame formed of unit quaternions, and to apply the calculated third rotation to the third intermediate orientation, wherein the first reference direction of said first reference frame formed of unit quaternions is orthogonal to the second reference direction of said second reference frame formed of unit quaternions and applying the second rotation does not change the rotated second reading, and determine a calculated device orientation by performing a weighted sum of the first intermediate orientation with the second intermediate orientation and the third intermediate orientation” are abstract ideas, as they are directed to usage of mathematical concepts. Similar rejections are made for other independent and dependent claims.
          Furthermore, the recited functional limitations, such as determining and computing are also broadly recited, without showing how to perform aid functions, and as such, would raise pre-emption issue (see Affinity Labs of Tex., LLC vs DirectTV, LLC, 838 F.3d 1253, 120 USPQ2d 1201, Id., at 1201, too broad, lacking details regarding manner in which invention accomplishes recited functions, Id., at 1204 “There is nothing in Claim 1 that is directed to “how” to implement out-of-region broadcasting on a cellular telephone. Rather, the claim is drawn to the idea itself.” also TLI Communications vs AV Auto, 823 F.3d 607, 118 USPQ2d 1744 (CAFC 2016), Id., at 1744 “but the specification limits these components to abstract functional descriptions devoid of technical explanation as to "how to implement invention," and Two-way Media vs Comcast 874 F.3d 1329, 124 USPQ2d 1521 (CAFC 2017) Id., at 1521, “representative claim recites method for routing information using result-based functional language, and requires functional results of “converting,” “routing,” “controlling,” “monitoring,” and “accumulating records,” but does not sufficiently describe how to achieve these results in non-abstract way.”; McRo,837 F.3d 1299, 120 USPQ2d 1091, Id., at 1101, “It is self-evident that genus claims create a greater risk of preemption, thus implicating the primary concern driving 101 jurisprudence,”
Similar rejections are made for other dependent claims. 
          With the identification of abstract ideas, we proceed to Step 2A, Prong two, where with additional elements and taken as a whole, we evaluate whether the identified abstract idea is being integrated into a practical application. In Step 2A, the claims additionally recite the limitations receiving at said processor, a first reading from a gyroscope, receiving, at said processor, a second reading, from an accelerometer, receiving at a processor a third reading, from a magnetometer, and processor, but said limitations are merely directed to insignificant data collection activity using orientation sensors recited at high level of generality and general-purpose computer to perform the abstract idea. Note that usage of gyroscope as the primary data source and the use of accelerometer and magnetometer for orientation correction is common, as disclosed in Sohn, Col. 2, lines 50-59). Furthermore, the limitation “so that they move and rotate together with a body of the object” is merely an intended usage and are not given any patentable weight. Even if they were given patentable weight, said limitation merely is directed to part of insignificant data collection activity. Such generically claimed invention raises pre-emption issue, as said limitation can be applied to any kind of objects and apparatus using all kind of sensors (referencing McRo discussed above). The claims also do not improve the functioning of the computer or machine; rather, it uses general purpose computer to perform the abstract idea. In short, the claims do not provide any evidence to show that they are more than a drafting effort to monopolize the abstract idea. As such, the abstract idea is not integrated into a practical application. 
          Consequently, with the identified abstract idea not being integrated into a practical application, we proceed to Step 2B and evaluate whether the additional elements provide “inventive concept” that would amount to significantly more than the abstract idea. In Step 2B, the remaining independent and dependent claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. The claims additionally recite the limitations receiving at said processor, a first reading from a gyroscope, receiving, at said processor, a second reading, from an accelerometer, receiving at a processor a third reading, from a magnetometer, and processor, but said limitations are merely directed to insignificant data collection activity using orientation sensors recited at high level of generality and general purpose computer to perform the abstract idea that are well-understood, routine and conventional. Furthermore, the limitation “so that they move and rotate together with a body of the object” is merely an intended usage and are not given any patentable weight. Even if they were given patentable weight, said limitation merely is directed to insignificant data collection activity that is well understood, routine and conventional (as also evidenced by the Applicant’s own admission as described in the Background section of the Specification, specifically Paragraphs [0002]-[0016], US-PGPUB 2017/0074689) (see also Cybersource vs Retail decisions, 654 F.3d 1366, 99 U.S.P.Q.2d 1690 (Fed. Cir. 2011) Id., at 1694, We have held that mere “data gathering steps cannot make an otherwise nonstatutory claim statutory.” In re Grams, 888 F.2d 835, 840 [12 USPQ2d 1824] (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 [215 USPQ 193] (CCPA 1982)). (for evidence of conventionality, see Sohn used in the art rejection, as well as Applicant’s own disclosure, US-PGPUB 2017/0074689, in Paragraphs [0002]-[0017])
          Furthermore, the claims’ invocation of orientation sensor, specifically an accelerometer, a magnetometer, and a gyroscope also does not transform the claimed subject matter into patent- eligible applications. The claims at issue do not require any nonconventional accelerometer, magnetometer, and a gyroscope, or even a “non-conventional and non-generic arrangement of known, conventional pieces,” but merely call for performance of the claimed information collection and analysis on accelerometer, magnetometer, and a gyroscope. Additionally, nothing in the claims, understood in light of the specification, requires anything other than off-the-shelf, conventional computer for gathering and presenting the desired information. (see Electric Power Group, 830 F.3d 1350, 119 U.S.P.Q.2d 1739 (Fed. Cir. 2016))
In Summary, the claims recite abstract idea without being integrated into a practical application, and do not provide additional elements that would amount to significantly more. As such, taken as a whole, the claims are ineligible under the 35 USC 101.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10, 12-15, 19-28 and 30-33 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al., US Pat No. 9,068,843 (hereinafter Sohn) in view of Madgwick, “An efficient orientation filter for inertial and inertial/magnetic sensor arrays, “ Report x-io and University of Bristol (UK) 2010 (hereinafter Madgwick) and as evidenced by AAPA, US-PGPUB 2017/0074689.

          Regarding Claims 1 and 19. Sohn discloses calculating an orientation of an object (Abstract; Figs. 1 and 11), wherein said object comprises a plurality of orientation sensors associated with the object so that they move and rotate together with a body of the object (Col. 2, lines 11-14; Note” so that they move and rotate together with a body of the object is not given any patentable weight, as it is an intended usage. Also as evidence, note that in the Background of the Original Disclosure in Paragraphs [0002]-[00016] in US-PGPUB 2017/0074689, also discusses rotating together not only as an intended usage in lines 9-12 on page 1, but that it is also well-known), comprising:

receiving at said processor, a first reading from a gyroscope (Col. 2, lines 11-14, gyroscope; lines 50-52, gyroscope as the primary data source), said processor configured to convert said first reading to quaternion form (Col. 3, lines 42-48, change in orientation represented by quaternion; Col. 4, lines 62-67; Col. 5, lines 1-7, quaternion with respect to measured IMU; Col. 8, lines 34-50, quaternion from gyroscope) and calculate a first rotation and to apply the calculated first rotation to a previous orientation (Col. 3, lines 1-5, initial predicted orientation value or previous iteration), thus obtaining a first intermediate orientation (Col. 2, lines 62-67, predicted orientation from the gyroscope and previous iteration; Figs. 1 and 11); 
receiving, at said processor, a second reading, from an accelerometer (Col. 2, lines 50-54, gyroscope as the primary data source and use data from “accelerometer” to correct orientation), said processor configured to convert said second reading to quaternion form and calculating a second rotation, wherein said second rotation represents moving said second reading to a first reference frame comprising a first reference direction,
applying the calculated second rotation to the intermediate orientation, thus obtaining a second intermediate orientation (Col. 2, lines 62-67; Col. 3, lines 7-21; Col. 5, lines 64-68; Col. 6, lines 1-14, correction based on accelerometer measurements; Col. 8, lines 58-67; Col. 9, lines 1-20; Col. 10, lines 58-65, updated orientation; Col. 11, lines 35-55, the eqn. 24),
receiving at a processor a third reading, from a magnetometer (Col. 2, lines 50-54, gyroscope as the primary data source and use data additionally from “magnetometer” to correct orientation), said processor configured to convert said third reading to quaternion form and calculate a third rotation, wherein the third rotation represents moving said third reading to a second reference frame formed of unit quaternions, and to apply the calculated third rotation to the third intermediate orientation (Col. 6, lines 14-26; Col. 11, lines 29-55, updated orientation that also includes the contribution from the magnetometer),
and a calculated device orientation is determined by performing a weighted sum of the first intermediate orientation with the second intermediate orientation and the third intermediate orientation (Col. 2, lines 50-59 accelerometer and magnetometer given equal or near-equal to greater weight to accelerometer due to being more accurate), Col. 11, lines 29-55, equation 24) 

Sohn does not disclose explicitly disclose wherein the first reference direction of said first reference frame formed of unit quaternions is orthogonal to the second reference direction of said second reference frame formed of unit quaternions and applying the second rotation does not change the rotated first reading (Note that for the purpose of rejection, the rotated first reading will be used here)

Madgwick discloses the first reference direction of said first reference frame formed of unit quaternions is orthogonal to the second reference direction of said second reference frame formed of unit quaternions and applying the second rotation does not change the rotated first reading (Abstract; Introduction section to Section 3.5, measurement requiring mutually orthogonal axes for the gyroscope, accelerometer and magnetometer and their quaternion representation, where the second rotation does not change the rotated first reading)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Madgwick in Sohn and have the first reference direction of said first reference frame is orthogonal to said second reference frame such that applying the second rotation does not change the rotated first reading, and thereby provide accurate orientation in a reliable and efficient manner.

          Regarding Claims 2 and 20. Sohn discloses computing a second rotation that rotates the intermediate orientation to be aligned with a second reference direction which is orthogonal to the first reference direction (Col. 11, lines 29-55; Col. 8, lines 34-50)

          Regarding Claims 3 and 21. Sohn discloses the first sensor comprises an accelerometer and the second sensor comprises a magnetometer (Col. 2, lines 11-14) and wherein calculating a second rotation comprises rotating the reading from the accelerometer into an accelerometer reference axis and calculating a third rotation rotating the reading from the magnetometer into a magnetometer reference plane (Col. 8, lines 34-50; Col. 2, lines 22-36)

          Regarding Claims 4 and 22. Sohn discloses the accelerometer reference axis comprises a gravitational axis and the magnetometer reference plane comprises a north-down plane (Figs. 1-10; Col. 2, lines 22-36)

          Regarding Claims 5 and 23. Sohn discloses receiving a reading from a third orientation sensor being of a different type from said first and second orientation sensors (Col. 2, lines 11-14) and wherein computing a rotation comprises combining a third rotation derived from the third orientation sensor together with said first and second rotations (Col. 2, lines 50-59)

          Regarding Claims 6 and 24. Sohn discloses the third sensor comprises a gyroscope (Col. 2, lines 11-14)

          Regarding Claims 7 and 25. Sohn discloses computing a rotation comprises applying a rotation to the input orientation based on the readings from the gyroscope to obtain a preliminary orientation and then applying said first and second rotations to the preliminary orientation estimate (Col. 2, lines 50-59)

          Regarding Claims 8 and 26. Sohn discloses the first and second orientation sensor readings are converted to quaternion form and the computed rotations comprise unit quaternions (Col. 3, lines 42-67)

          Regarding Claims 9 and 27. Sohn discloses the third orientation sensor reading is converted to quaternion form and the computed rotations comprise unit quaternions (Col. 3, lines 42-67)

          Regarding Claims 10 and 28. Sohn discloses the combination of successive rotations comprises moving along the surface of a unit quaternion hypersphere (Col. 3, lines 41-66; Col. 4, lines 1-55)

          Regarding Claims 12 and 30. Sohn discloses the rotation applied for the readings of each sensor is modified according to a weight factor and the updated object orientation depends on the weighted contributions to calculate the weighted sum (Col. 2, lines 50-59)

          Regarding Claims 13 and 31. Sohn discloses the weight factors for each rotation depend on the relative noise levels associated with each sensor (Col. 6, lines 53-67; Col. 7, lines 61)

          Regarding Claims 14 and 32. Sohn discloses the rotation is modified for each sensor before data from the next sensor is processed (Col. 8, lines 50-58)

          Regarding Claims 15 and 33. Sohn discloses the rotations for each sensor are modified after data from all the sensors have been processed (Col. 8, lines 50-58)

          Regarding Claims 16 and 34. Sohn discloses computions that involve known zeros are omitted (Col. 11, lines 36-55 and Col. 10, lines 59-67, eqn s22 and 24). It’s obvious that if the readings are not available from magnetometer, then quaternion would be based only on the readings from the accelerometer of eqn 22. Thus the zero readings from the magnetometer are omitted.

10.          Claim 17-18 and 35-36 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn et al., US Pat No. 9,068,843 in view of Madgwick, “An efficient orientation filter for inertial and inertial/magnetic sensor arrays,” Report x-io and University of Bristol (UK) 2010 as applied to Claims 1 and 19 and further in view of Tanenhaus et al., US-PGPUB 2007/0032951 (hereinafter Tanenhaus)

          Regarding Claims 17 and 35. Sohn does not disclose the method being implemented in a floating point architecture or (Claims 18 and 36: fixed point architecture.

Tanenhaus discloses deriving inertial measurement in either the floating or fixed point architectures (Paragraph [0084]; Paragraph [0012])

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Tanenhaus in Sohn and accurately determine the orientation either in floating or fixed point architectures, optimized depending on the type of application and the desired precision and computation speed.

11.         Claim 11 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sohn, US Pat No. 9,068,843 in view of Madgwick, “An efficient orientation filter for inertial and inertial/magnetic sensor arrays,” Report x-io and University of Bristol (UK) 2010 as applied to Claims 1 and 19 and further in view of Hsu, US-PGPUB 2015/0241245 (hereinafter Hsu)

          Regarding Claims 11 and 29. Sohn discloses the method is repeated and makes use of any available readings that have been made at or between successive iterations of the method (Col. 2, lines 60-67; Col. 3, lines 1-21).

Sohn does not disclose the sensors have different sampling rates.

Hsu discloses selectively activating the sensors with different sampling rates (Paragraph [0062]; Paragraph [0006])

          At the time of the invention, it would have been obvious to a person of ordinary skill in the art to use the teaching of Hsu in Sohn and have the sensor with different sampling rates, so as to accurately determine the orientation with optimal device operating condition.
Response to Arguments
Applicant's arguments filed 09/16/2022 have been fully considered but they are moot in view of the updated rejection as shown above.
          In regard to the 101 rejection, the Examiner respectfully disagrees. Foremost, although not reiterated here, previous Examiner’s responses are all valid and maintained. Having said that, the claims recites using the measurements from the accelerometer and magnetometer to make corrections to the initial gyroscope orientation to arrive at the object’s orientation (the arrangement that is common, as disclosed in Sohn as discussed above). However, other than the recitation of quaternion in the general sense, the claim does not provide sufficient detail in its derivation of the object orientation despite reciting several functional limitations. Furthermore, with absence of detail as to where the claim is being applied and which object’s orientation is being determined, the claim is basically attempting to monopolize the abstract idea. For these reasons and the updated rejection, the 101 rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857